 HOTEL & RESTAURANT EMPLOYEES LOCAL 355 (DI LIDO HOTEL)265Hotel, Motel, Restaurant and Hi-Rise Employeesand Bartenders Union, Local 355, AFL-CIOand Di Lido, Inc , d/b/a Di Lido Hotel Case12-CB-257224 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 11 April 1984 Administrative Law Judge Mi-chael 0 Miller issued the attached decision TheCharging Party filed exceptions and a supportingbrief, and the Respondent filed an answering briefto the Charging Party's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missedDECISIONSTATEMENT OF THE CASEMICHAEL 0 MILLER, Administrative Law Judge Thiscase was heard on February 8, 1984, in Miami, Florida,based on a charge filed by Di Lido, Inc , d/b/a Di LidoHotel (the Charging Party), on October 11, 1983, and acomplaint issued by the Regional Director for Region 12of the National Labor Relations Board, on November 17,1983, as amended The complaint alleges that Hotel,Motel, Restaurant and Hi-Rise Employees and Bartend-ers Union, Local 355, AFL-CIO (Respondent or theUnion), violated Section 8(b)(3) of the National LaborRelations Act (the Act), by failing and refusing to fur-nish the Charging Party with requested informationwhich was relevant and necessary for collective-bargain-ing purposes Respondent, by its timely filed answer,denies the substantive allegations of the complaintAll parties were afforded full opportunity to appear, toexamine and to cross-examine witnesses, and to argueorally Briefs, which have been carefully considered,were filed on behalf of the General Counsel and the Re-spondentBased on the entire record,1 including my observationof the witnesses and their demeanor, I make the follow-ing1 Errors in the transcript have been noted and correctedFINDINGS OF FACTI THE CHARGING PARTY'S BUSINESS AND THEUNION'S LABOR ORGANIZATION ANDREPRESENTATIONAL STATUS•PRELIMINARYCONCLUSIONS OF LAWThe Charging Party is a Netherlands Antilles corpora-tion which owns and operates the Di Lido Hotel, aresort hotel in Miami Beach, Florida The complaint al-leges, and the record establishes, that the Charging Partyhas an annual gross revenue in excess of $500,000 peryear, and annually receives in excess of $50,000 per yearin the form of advance paid reservations from clienteleand organizations located outside the State of Florida Itherefore find and conclude that the Charging Party isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act 2The complaint alleges, Respondent admits, and I findand conclude that the Respondent is a labor organizationwithin the meaning of Section 2(5) of the ActThe complaint alleges, and Respondent admits, that atall times material, Respondent has been the lawfully des-ignated exclusive collective-bargaining representative ofthe Charging Party's employees in the follwing unitwhich Respondent admits and I find and conclude is anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the ActAll employees employed at the Di Lido Hotel inthe following departments housekeeping, food andbeverage including cashiers and checkers, frontservice, telephone communications, maintenanceand engineering, and laundry, excluding all frontoffice cashiers and other clerical employees, execu-tives, department heads, managerial employees,guards, and supervisors as defined in the ActII MOTIONSOn February 23, 1984, the General Counsel moved towithdraw complaint and terminate these proceedings onthe ground that recent decisional developments had re-moved the legal underpinnings of its theory The Charg-ing Party opposed the motion and argued that pursuantto Leeds & Northrup Co v NLRB, 357 F 2d 527 (3d Cir1966), and related cases, it is entitled to a hearing on thisissueTreating this latter issue first, I find that in the circum-stances presented here, no additional hearing is warrant-ed There has already been a full evidentiary hearingThe Charging Party's counsel was present throughoutthat hearing, assisting the General Counsel in the presen-tation of its case 3 Moreover, based on that fully devel-oped evidentiary record, the Charging Party presentedits arguments in opposition to the General Counsel'smotion to withdraw complaint and could have, but did2 Holiday Southwest, 202 NLRB 781 (1973)3 The Charging Party s attorney, Joel I Keller, initially made and thenwithdrew his appearance as its counsel of record when it became evidentthat testimony he intended to give would be disputed by witnesses to bepresented on Respondent s behalf272 NLRB No 40 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot, further argue its position in a brief to this adminis-trative law judge.Leeds & Northrup, supra, and the other cases cited bythe Charging Party, involve situations wherein complaintwas withdrawn by the General Counsel pursuant to asettlement agreement and without hearing. Such casesare inapposite to the instant situation where there hasbeen a hearing with its attendant opportunities to fullydevelop the record and to argue on motion and in briefsfrom the facts so developed. Moreover, such cases asLadies Garment Workers Local 415-475 (Arosa KnittingCorp.) v. NLRB, 501 F.2d 823 (D.C. Cir. 1974), makeclear that even when a complaint is withdrawn pursuantto a settlement, it is only the opportunity to be heard andnot necessarily an evidentiary hearing which is required.Finally, I note that the instant case is more akin toGeorge Banta Co. v. NLRB, 626 F.2d 354 (4th Cir. 1980),than it is to Leeds & Northrup, supra. In George Banta,complaint was withdrawn prior to hearing by the Re-gional Director upon his independent conclusion that theavailable evidence would not sustain the charge. Anaction so based was deemed distinguishable from the ap-proval of an agreement settling a meritorious charge andwas held to be a matter of unreviewable prosecutorialdiscretion; there is no right to a hearing under such cir-cumstances.Accordingly, the Charging Party's request for a hear-ing on the General Counsel's motion is denied.I also find that, inasmuch as this matter was fully liti-gated before me, a decision on the merits under existingBoard law, rather than withdrawal of the complaint asrequested by the General Counsel, is the most appropri-ate resolution of this matter. Such a procedure, whichwill result in a similar disposition of the merits, as dis-cussed more fully infra, is necessary to give all partiesthe fullest appellate rights. Accordingly, the GeneralCounsel's motion to withdraw the complaint is denied.III. THE ALLEGED UNFAIR LABOR PRACTICEPursuant to the 1980-1983 collective-bargaining agree-ment between the Di Lido Hotel and the Union, the unitemployees received health and dental insurance underemployer funded plans administered by the South Flori-da Hotel and Culinary Employees Welfare Fund.4 Thisfund maintains at least one, but not all, of its offices inthe building which houses the Union's offices and at leasttwo of the Union's officers, its secretary/treasurer andbusiness manager Alvaro Gonzalez and its business agentRobert Menditto, who are trustees of the fund. Therecord does not reflect who served as the fund's counselfrom August through October 1983.5 Respondent's coun-sel at this hearing, Joseph Kaplan, became the fund'scounsel sometime subsequent to October and remained inthat position at least until the date of hearing.The first meeting between the parties to negotiate acontract to succeed the 1980-1983 agreement was heldon August 1. At that time, the Union, represented in bar-gaining by Kaplan and Martinez, gave the Charging' In the contract, the fund is identified as the Hotel Employees. Union-Hotel Association Insurance Fund.3 All dates are 1983 unless otherwise specified.Party, represented by its attorney and negotiator Joel I.Keiler, its contract proposals Included were requests forincrease in the employer contributions to the dental,health and welfare, and pension funds.At the second meeting, held on August 4, Keiler pre-sented the Charging Party's counterproposals, includingproposals for other dental and health and welfare fundcoverages. The Union, represented at this meeting by at-torney Howard Susskind, Martinez, and Martinez' assist-ant Robert Shwab, asked for summary descriptions ofthe insurance plans proposed by the Charging Party.Keller agreed to furnish those summaries and requestedmore extensive documentation from the Union. Specifi-cally, he requested copies of the actual contracts be-tween the benefit funds proposed by the Union and theinsurance carriers as well as the contracts between thosefunds, the carriers, and the dentists who would be pro-viding the dental services. The Union countered byasking for the same documents that Keiler had requested.While Keller's testimony contains no reference to anyagreement by the Union to provide the requested docu-ments, Shwab recalled a discussion wherein the Uniontold Keiler, "We were going to exchange whatever doc-uments he had and we were going to give him the sameplan documents."About August 25, in a conversation with MattMierzwa, a paralegal in Kaplan's office, Keiler repeatedhis request for the contracts underlying the Union'shealth and welfare and dental funds. Mierzwa told himthat the documents would be mailed to him. Not havingreceived those documents, Keiler repeated his request atthe third bargaining meeting directly to Kaplan. Therecord does not reflect Kaplan's response, if any.In mid-September Keiler spoke again with Mierzwaconcerning the date for the next meeting. Once again,Keiler requested the fund documents and, once again,Mierzwa promised to furnished them prior to the nextmeeting.The final meeting took place on October 6. Keller re-peated his request for the documents, describing onceagain what it was that he wanted. According to Keiler,Kaplan replied, "I don't know if the trust fund will givethem to me. I will ,talk to somebody at the trust fundabout it." Keiler asked when that would be and, whenKaplan said that he did not know, told Kaplan, "Fine.When you get around to it and when you talk to thatperson and when he gives you the documents, let meknow." Keiler put his papers together, told the Union,"That's it," got up and left. He denied that anyone fromthe Union told him that he should contact the trust fundor its counsel.•Respondent has never furnished the Charging Partywith the requested documents. There is no evidence thatthe Union actually possesses these documents; neither isthere any evidence that either the Charging Party or theRespondent made any effort to secure these documents6 The testimony of both Kaplan and Shwab essentially corroboratethat of Keiler. Both indicate that Kaplan offered to contact the trust fundor its attorney to determine whether those contracts would be availableDetermination of the relevant facts thus requires no resolution of thecredibility issues raised by Respondent's counsel. HOTEL & RESTAURANT EMPLOYEES LOCAL 355 (DI LIDO HOTEL)267directly from the trust funds 7 There is no evidence thatthe Union interfered in any way with the ChargingParty's efforts to secure the requested documentsDiscussionThe General Counsel had premised issuance of thiscomplaint upon the Board's decision in Hospital Employ-ees (Sinai Hospital), 248 NLRB 631 (1980) In that case,"a union's collective bargaining representative, who wasalso trustee of a health and welfare trust fund fromwhich the employer with whom the union was engagedin collective bargaining requested relevant information,collaborated with the other union trustees to block theemployer's information request" The Board held "thatthe union representative violated Section 8(b)(3) of theAct as a trustee of the fund by intentionally preventingthe employer's access to the requested information andthat the union representative thereby violated his 'affirm-ative obligation to make a reasonable effort to obtain theinformation, or to investigate reasonable alternativemeans for obtaining it, or to truthfully explain or docu-ment the reasons for its unavailability " However, inFood & Commercial Workers Local 1439 (Layman'sMarket), 268 NLRB 780 (1984), from which the above-quoted language was taken, the Board limited its SinaiHospital decision to situations "where a collective bar-gaining representative demonstrates that it is in de factocontrol of a nominally Independent trust fund" Applyingthat principle in Layman's, the Board found no violationwhere the union trustee took no action to prevent theemployer from gaining access to the requested informa-tion and cooperated with the employer to the extent ofproviding that employer with the means of obtaining theinformation it sought The Board pointed out that theUnion did not possess the specific information which theemployer had sought The Board did not impose theburden of securing the information, a task which the em-ployer could perform equally well, upon the union's col-lective-bargaining representativeEven assuming that Respondent's conduct would haveviolated Section 8(b)(3) under the standards establishedin Sinai Hospital, I must agree with the Respondent andthe General Counsel that no violation may be foundunder the present state of Board law Thus, here as inLayman's, there was no evidence that the Union was in7 Keller, an experienced attorney who has served as a managementtrustee of a similar fund, must be presumed to know how one would request such documents directly from the trust fundde facto control of the trust funds and there was no evi-dence that any union trustee acted to prevent the em-ployer from gaining access to the requested informationAnd, while it is true that no representative, an experi-enced attorney and former management trustee of a simi-lar trust fund, was capable of requesting the informationdirectly from the trust fundThe Charging Party contended, in its opposition to theGeneral Counsel's motion, that Layman's is inapposite toa situation where the union possesses the requested infor-mation It further contended that the requested informa-tion was in the Union's possession Applying BartendersUnion Local 355 (Dora! Beach Hotel) 245 NLRB 774(1979), the Charging Party then argued that a unionwhich refuses to turn over relevant documents which arein its possession must be found in violation of Section8(b)(3) even if the employer had another source for ob-taining the documents The Charging Party's argumentmust fall as there is not a scintilla of evidence in thisrecord that the contracts which Keller had requestedwere in the Union's possession No such conclusion canbe drawn from the promise of Mierzwa, a paralegal inthe Union's attorney's law office, to furnish such infor-mation, neither would it be reasonable to infer that theUnion would normally possess such documents separateand apart from the trustee of the trust funds Moreover,Kaplan's statement at the last bargaining meeting, tellingKeller, "I don't know if the trust fund will give them tome," is a clear indication that neither he nor his clientpossessed those documents In the absence of evidencethat the Union possessed the requested documents, nofinding can be made that it unlawfully refused to furnishthem Accordingly, I shall recommend that this com-plaint be dismissedCONCLUSION OF LAWRespondent has not violated the Act in the manner al-leged in the complaintOn these findings of fact and conclusion of law and onthe entire record, I issue the following recommended8ORDERThe complaint herein is dismissed in its entirety8 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all purposes